Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 1 of 47 PageID #: 1912
                                                                                                                                   Gary B. Eidelman
                                                                                                                              Phone: (410) 332-8975
                                                                                                                                Fax: (410) 332-8976
                                                                                                                            Gary.Eidelman@saul.com
                                                                                                                                     www.saul.com




                                                                                                 October 29, 2018

Via ECF and Federal Express

Honorable Lois Bloom, U.S.M.J.
U. S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:     Steven B. Barger v. First Data Corporation et al.
                Civil Case No. 1:17-cv-4869

Dear Judge Bloom:

        Pursuant to Rule 8.3(a) of the New York Rules of Professional Conduct, Defendants are
required to bring a serious matter to the Court’s attention and respectfully request a status
conference.1 In a series of recent emails to the United States District Court for the Southern
District of Ohio and to Defendants’ counsel, Plaintiff’s counsel Shawn E. Shearer has falsely
accused Defendants’ counsel of misconduct, conspiracy to commit a crime or fraud, and illegal
surveillance in violation of federal law. As a result of his actions, Mr. Shearer should be required
to show cause why his privilege to appear in the United States District Court for the Eastern
District of New York pro hac vice in this matter should not be revoked.

        1.      Background

        On October 15, 2018, Defendants deposed third-party witness Julie Kelly in Cincinnati,
Ohio. The deposition was ordered to take place in the federal courthouse after the United States
District Court for the Southern District of Ohio granted Defendants’ motion to compel.
Defendants previously reported on the status of the deposition. See ECF No. 77.

        Ms. Kelly’s deposition was conducted by Gillian A. Cooper of this Firm. Accompanying
her at the deposition was Matthew R. Byrne, Esq. of Jackson Lewis P.C., local counsel for
Defendants in the Ohio matter. Before the deposition began, Ms. Cooper advised Mr. Shearer

1
  Rule 8.3(a) provides: “A lawyer who knows that another lawyer has committed a violation of
the Rules of Professional Conduct that raises a substantial question as to that lawyer’s honesty,
trustworthiness or fitness as a lawyer shall report such knowledge to a tribunal or other authority
empowered to investigate or act upon such violation.”


                            5 0 0 E. P ra t t S t r e e t  S u i t e 9 0 0  B a l t i m o r e , M D 2 1 2 0 2 - 3 1 3 3
                                     Pho ne: (410) 332-8600  Fax: (410) 332-8862

    DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                  A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 2 of 47 PageID #: 1913
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 2


that First Data in-house counsel Lori Graesser and Jill Poole, would be attending the deposition
by conference call. At the beginning of the deposition, Ms. Cooper used the speaker phone in the
conference room to connect Ms. Graesser and Ms. Poole. After the witness was sworn, Ms.
Cooper stated the following on the record:

              Q.      Good afternoon, Ms. Kelly. My name is Gillian Cooper.
              I’m an attorney at Saul Ewing Arnstein & Lehr. We represent First
              Data corporation in this matter. We also represent the individual
              defendants who are Frank Bisignano, Dan Charron, Anthony
              Marino, Karen Whalen, and Rhonda Johnson. We are here today
              for your deposition, so I just want to go over a couple of
              procedural things and some ground rules. So in the room with us
              today, we have Robin Ording, who is the corporate representative
              for First Data, so she’s here in that capacity. We also have with us
              Matthew Byrne from Jackson Lewis, he is local counsel here in
              Ohio. On the phone, we have Lori grazer [sic] and Jill pool [sic],
              who are in-house counsel at First Data. And Mr. Shearer is the
              plaintiff, Steve Barger’s attorney.

See October 15, 2018 Rough Transcript of J. Kelly Deposition, attached as Exhibit A at pp. 1-2
(emphasis added). Mr. Shearer was present during this introduction and at all times when
testimony was recorded by the Court Reporter and he did not object to First Data’s in-house
counsel’s attendance by telephone. See id.

       The next day, Mr. Shearer sent the following email to counsel:




                        [THIS SPACE INTENTIONALLY BLANK]
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 3 of 47 PageID #: 1914
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 3




See October 16, 2018 email from Shawn Shearer to Gary Eidelman, Gillian Cooper, and
Matthew Byrne, with copy to Timothy Callahan (General Counsel of Saul Ewing Arnstein &
Lehr LLP), attached as Exhibit B (emphasis added). As reflected in the transcript (see Exhibit
A), the callers were not “unknown,” but were introduced on the record. Given Mr. Shearer’s
prior belligerent and abusive conduct towards counsel in the case, Defendants chose not respond
to his latest threats and demands.

       On October 23, 2018, Mr. Shearer sent the following email to the Clerk’s office of the
United States District Court for the Southern District of Ohio:
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 4 of 47 PageID #: 1915
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 4




See October 23, 2018 email from Shawn Shearer to Clerks_Office@ohsd.uscourts.gov, attached
as Exhibit C at pp. 4-5 (emphasis added). That email was forwarded to Magistrate Judge
Stephanie Bowman’s Courtroom Deputy Kevin Moser2 who replied on October 24, 2018, as
follows:




Id. at p. 4. Mr. Shearer replied stating:


                          [THIS SPACE INTENTIONALLY BLANK]




2
 It was Magistrate Judge Bowman who granted Defendants’ Motion to Compel. Thereafter, Ms.
Kelly filed a Rule 72(a) Objection, in which she appealed that decision. Judge Susan Dlott
denied all of Ms. Kelly’s motions and ordered the deposition to proceed. See ECF No. 77.
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 5 of 47 PageID #: 1916
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 5




Id. at pp. 2-3 (emphasis added). Given Mr. Shearer’s suggestion to the Clerk’s Office and to
Judge Bowman’s Courtroom Deputy that Defendants’ counsel Ms. Cooper and Mr. Byrne, both
of who were present during the entire deposition, had conducted themselves in an unlawful
fashion, Mr. Byrne responded to Mr. Shearer’s email as follows:




                       [THIS SPACE INTENTIONALLY BLANK]
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 6 of 47 PageID #: 1917
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 6




Id. at pp. 1-2 (emphasis added). Mr. Shearer then responded with an email to Courtroom Deputy
Moser—misrepresenting Mr. Byrne’s email—as follows:




See October 24, 2018 email from Shawn Shearer to Kevin Moser, attached as Exhibit D at p. 1
(emphasis added). As represented on the record by Ms. Cooper on October 15, 2018, Ms. Poole
and Ms. Graesser were, at all times, the only persons who conferenced into or were privy to Ms.
Kelly’s October 15 deposition via phone. Mr. Byrne’s email to Mr. Moser was not enough to
satisfy Mr. Shearer.

       2.      Mr. Shearer Accuses Counsel of Misconduct, Conspiracy to Commit a Crime
               or Fraud, and Illegal Surveillance

         Following his exchange with the United States District Court for the Southern District of
Ohio, Mr. Shearer accused counsel of misconduct, conspiracy to commit a crime or fraud, and
illegal surveillance by way of two separate emails on October 25, 2018. The first email he sent to
Defendants’ counsel at 2:28 AM states:
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 7 of 47 PageID #: 1918
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 7




See October 25, 2018 email from Shawn Shearer to Gary Eidelman, Gillian Cooper, and
Matthew Byrne, attached as Exhibit E at p. 1(emphasis added). Mr. Shearer accuses counsel of
“electronically eavesdropping (across state lines),” “fraudulent or illegal purposes,” and then
demands an answer to his inquiries “to avoid further escalation of this matter.” Id. He also
threatens that Saul Ewing will likely be sued when he sues First Data on behalf of Ms. Kelly. Id.

      Defendants’ counsel chose not to respond to yet more threats from Mr. Shearer. At 12:01
PM, Mr. Shearer sent another email accusing Defendants’ counsel of having committed a crime:



                        [THIS SPACE INTENTIONALLY BLANK]
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 8 of 47 PageID #: 1919
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 8




See October 25, 2018 email from Shawn Shearer to Gillian Cooper, with copies to Gary
Eidelman and David Zeitlin, counsel for Plaintiff Steven Barger, attached as Exhibit F at p. 1
(emphasis added).

         In this second email, Mr. Shearer initially accuses Defendants of failing to produce
documents during discovery, an allegation that is demonstrably false.3 However, his email
continues to assert criminal behavior by Defendants’ counsel. See Exhibit F (“When I add this
onto the illegal surveillance conducted using federal phones in Potter Stewart Courthouse and
the lies being told in Alabama, a conversation with Judge Block about discovery abuse is
imminent.”) (emphasis added).

       For what only can be presumed to be an improper reason to gain advantage in a civil
proceeding, Mr. Shearer has accused Defendants’ counsel on multiple occasions of committing

3
 By separate email, Defendants advised Mr. Shearer of the dates when all of the documents were
produced in discovery.
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 9 of 47 PageID #: 1920
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 9


crimes during the deposition of Ms. Kelly. He ignores his presence at the deposition when he
was informed that First Data in-house counsel were on the phone. See Exhibit A. He did not
object to their telephone presence at any time during the deposition. See id. Depositions by
telephone are a regular practice in litigation. During breaks, calls are not disconnected but remain
active. If Mr. Shearer had any conversations while the phone line was active during breaks in the
deposition with Ms. Kelly, a witness whom he did not represent at the deposition (see Exhibit
A at p. 2), that was his decision and his fault. Rather than blame himself, he accuses Defendants’
counsel of committing crimes. Notably, the court reporter would have been present in the
conference room during any conversations he may have had with Ms. Kelly. If Mr. Shearer had
any concerns about an open phone line, he could have gone into one of the other vacant
conference rooms nearby or simply pressed mute on the phone.4

         3.     Mr. Shearer’s Actions Violate the New York Rules of Professional Conduct

        Mr. Shearer is admitted to this Court pro hac vice. See ECF No. 5. “Admission pro hac
vice is not a right but a privilege, the granting of which rests in the sound discretion of the
presiding judge.” Sedona Corp. v. Ladenburg Thalmann & Co., 2003 WL 22339357, at *3
(S.D.N.Y. Oct. 14, 2003). Once an attorney has been granted pro hac vice admission, the
revocation of pro hac vice status is presumed to be “a species of sanction.” Martens v. Thomann,
273 F.3d 159, 174 (2d Cir. 2001). “[D]ue process requires that courts provide notice and an
opportunity to be heard before imposing any kind of sanctions.” Nuwesra v Merrill Lynch,
Fenner & Smith, Inc., 174 F.3d 87, 92 (2d Cir. 1999) (citation omitted).

        At least two rules of the New York Rules of Professional Conduct are relevant to the this
situation and support issuance of an order to show cause why Mr. Shearer’s pro hac vice
admission should not be revoked.

        First, Rule 3.1(a) of the New York Rules of Professional Conduct states that “[a] lawyer
shall not bring or defend a proceeding, or assert or controvert an issue therein, unless there is a
basis in law and fact for doing so that is not frivolous.” (Emphasis added). Rule 3.1(b) provides:

                A lawyer’s conduct is “frivolous” for purposes of this Rule if:

                       (1) the lawyer knowingly advances a claim or defense that
                is unwarranted under existing law, except that the lawyer may
                advance such claim or defense if it can be supported by good faith
                argument for an extension, modification, or reversal of existing
                law;

                        (2) the conduct has no reasonable purpose other than to
                delay or prolong the resolution of litigation, in violation of Rule
                3.2, or serves merely to harass or maliciously injure another; or

4
    During breaks, Ms. Cooper and Mr. Byrne left the room to communicate in private.
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 10 of 47 PageID #: 1921
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 10



                        (3) the lawyer knowingly asserts material factual
                        statements that are false.

         Mr. Shearer violated Rule 3.1(b) because he has absolutely no basis to assert criminal
 claims against Defendants’ counsel for unauthorized use of telephones because he was present at
 the deposition where the participants were announced on the record. His motivation for raising
 such claims, including his emails to the United States District Court for the Southern District of
 Ohio, is to harass and maliciously injure opposing counsel.

         Second, Rule 3.4(e) of the New York Rules of Professional Conduct states that a lawyer
 shall not “present, participate in presenting, or threaten to present criminal charges solely to
 obtain an advantage in a civil matter.” The New York Bar Association Committee on
 Professional Ethics has opined on what constitutes an improper threat of criminal wrongdoing
 under the Professional Rules. See New York Bar Association Committee on Professional Ethics
 Opinion No. 772, 2003 WL 23099784, *6 (November 14, 2003).5 The Committee addressed the
 question of what constitutes a threat, and concluded that the determination of a threat can be
 broad and depends on the context:

                In our view, there is no universal standard to determine whether a
                letter “threaten[s] to present criminal charges.” Such a
                determination requires the examination of both the content and
                context of the letter. In our view, a letter containing an
                accusation of criminal wrongdoing likely constitutes a threat,
                especially when coupled with a demand that the accused
                wrongdoer remedy the civil wrong. Whether the accusation is
                general (simply stating that the Broker’s conduct violates the
                criminal law) or specific (stating that the Broker’s conduct violates
                particular provisions of the criminal law), such an accusation
                serves the undeniable purpose of coercing the accused wrongdoer.
                We point out, moreover, that a lawyer who sends a letter
                containing such a communication is exposed to professional
                discipline based upon the disciplinary authorities’ interpretation of
                the lawyer’s intent in sending the letter or statement.

 Id. at *6 (emphasis added). The Committee discussed a case where the Third Department
 censured a lawyer for sending a letter to a workman stating that unless the workman returned a
 sum of money to his client, the lawyer would “have a warrant issued for the workman’s arrest;”
 “you will return the money or go to jail.” Id. at *5 (quoting In re Glavin, 107 A.D.2d 1006-07

 5
   Although Ethics Opinion No. 772 analyzed Disciplinary Rule 7-105(A), that rule was the
 predecessor to Rule 3.4(e) and contains identical text, reading: “A lawyer shall not present,
 participate in presenting, or threaten to present criminal charges solely to obtain an advantage in
 a civil matter.”
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 11 of 47 PageID #: 1922
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 11


 (1985)). The Committee stated:

                [T]he letter refers to future criminal prosecution, but provides the
                recipient with the opportunity to avoid such prosecution by taking
                certain remedial action. The recipient is given a choice: either act
                to remedy the alleged civil wrong or face a criminal prosecution.
                The fear of criminal prosecution provides the leverage by which
                the lawyer hopes to coerce the recipient’s decision.

 Id. The Committee concluded that a lawyer violates the disciplinary rule by sending a letter
 stating the client’s intention to file a criminal complaint assuming that the purpose of the letter
 was to obtain a civil benefit. Id.

        Here, Mr. Shearer accuses Defendants counsel of a crime and then demands that counsel
 accede to his requests or else:

                This behavior is going to be at issue in both litigations.[6] If there
                was no misconduct, simply answer my questions and we can put
                this to rest. Otherwise, I will have to prepare the appropriate
                subpoenas to the Sixth Circuit per the instructions of Magistrate
                Bowman’s clerk. To be clear, Mr. Eidelman - Plaintiff Barger will
                not seek any extension of discovery time to complete this inquiry,
                as a motion addressing conspiracy among counsel to commit a
                crime or fraud, if proven true, can be brought at any point during
                his case, or Ms. Kelly’s case.

                ....

                Mr. Eidelman - you know very well I never make idle threats.
                Plaintiff wants to know if a deposition in his case was used for
                fraudulent or illegal purposes. We are going to find out.

 See Exhibit E at p. 1 (emphasis added). By his own words, “I never make idle threats,” Mr.
 Shearer has admitted that he is threatening Defendants’ counsel.

         In Macdraw, Inc. v. The CIT Group Equipment Financing, Inc., Judge Chin revoked the
 pro hac vice admissions of attorneys who engaged in conduct that was undignified, disrespectful,
 and degrading to the court. 994 F. Supp. 447, 455 (S.D.N.Y. 1997). The attorneys, who were not
 members of the New York bar, but were granted the privilege of appearing pro hac vice,
 challenged the judge’s fairness and impartiality because of the judge’s race. Id. at 447. The court
 issued an order to show cause why the attorneys should not be sanctioned or disciplined for

 6
  Mr. Shearer has repeatedly threatened to sue Saul Ewing Arnstein & Lehr LLP and the lawyers
 on this case when he sues First Data on behalf of Ms. Kelly.
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 12 of 47 PageID #: 1923
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 12


 violating disciplinary rules. Id. at 453. The court analyzed discipline of attorneys generally and
 stated that if an attorney is found guilty by clear and convincing evidence of violating the Rules
 of Professional Conduct, he or she may be disciplined. Id. Citing the Second Circuit, the court
 revoked the pro hac vice admissions and stated:

                In the case of an attorney admitted pro hac vice, discipline may
                include censure, suspension, or an order “precluding the attorney
                from again appearing at the bar of this court.”

 Id. at 460 (citation omitted).

         In Pintur v. Rogic, the Southern District of New York issued an order to show cause
 directing an attorney to address why her pro hac vice admission should not be revoked and why
 she should not be reported to the Committee on Grievances. 2017 WL 5565620, at *3 (S.D.N.Y.
 Oct. 25, 2017), report and recommendation adopted, 2017 WL 5564613 (S.D.N.Y. Nov. 16,
 2017). In Pintur, the defendants raised concerns about production of confidential documents
 because the plaintiff’s attorney appeared to be working for the plaintiff in both legal and non-
 legal/operational capacities. Id. at *2. The court questioned the attorney’s affiliation with the
 plaintiff and found that she failed to provide an adequate explanation as to why she
 misrepresented her affiliation with the plaintiff on her pro hac vice motion. Id. at *5. The court
 found that revocation of the pro hac vice admission was warranted due to the attorneys’ “lack of
 candor” to the court and because her conduct raised questions about her “willingness to
 familiarize herself with, and abide by, the Rules, practices, and directives” of the court. Id. at *6.

         This Court is already aware of numerous instances where Mr. Shearer’s conduct has been
 unreasonable. On September 4, 2018, the Court cautioned Mr. Shearer that he was acting
 irrationally and had lost perspective:

                I have to say quite honestly that I think you might be losing some
                of your perspective about the case – because you’re representing
                your father-in-law[.]

 See Excerpts of Transcript of September 4, 2018 hearing before Judge Bloom, attached as
 Exhibit G at 3:1-3.

                But be that as it may, I really take – I take you at your word and
                still it does not appear to be reasonable. It appears to be irrational.

 Id. at 22:22-24. It is evident from the evidence above that Mr. Shearer will stop at nothing to
 prosecute this ADA and FMLA case, even by accusing Defendants’ counsel of engaging in
 criminal conduct to somehow take advantage in this civil action and in a future threatened civil
 action by Ms. Kelly. The Court has already admonished Mr. Shearer for trying to take discovery
 that has absolutely nothing to do with Mr. Barger’s claims of discrimination. See id. at 7:7-10.
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 13 of 47 PageID #: 1924
 Honorable Lois Bloom, U.S.M.J.
 U. S. District Court for the Eastern District of New York
 October 29, 2018
 Page 13


        Local Civil Rule 1.5(f) (Remedies for Misconduct) provides as follows:

                The remedies provided by this rule are in addition to the remedies
                available to individual District Judges and Magistrate Judges under
                applicable law with respect to lawyers appearing before them.
                Individual District Judges and Magistrate Judges may also refer
                any matter to the Chief Judge for referral to the Committee on
                Grievances to consider the imposition of discipline or other relief
                pursuant to this rule.

         Mr. Shearer’s threats of criminal wrongdoing by Defendants serve illegitimate purposes,
 violate the New York Rules of Professional Conduct as well as Ohio’s Rules of Professional
 Conduct (where the deposition took place involving Mr. Byrne, an Ohio-barred lawyer), and
 should be rejected by this Court.7 This Court must not allow Mr. Shearer to accuse Defendants’
 counsel of illegal acts in an effort to gain an advantage in this matter. Appearing in this Court is a
 privilege, not a right. See Hatfill v. Foster, 415. F. Supp. 2d 353, 369-70 (S.D.N.Y. 2006)
 (“Plaintiff’s counsel are not members of the Bar of the Southern District of New York. They are
 admitted pro hac vice only. This Court is not required to permit, and will not permit, lawyer who
 engaged in shady practice to appear before it as its guest.”). Mr. Shearer should lose this
 privilege.

         For these reasons, Defendants respectfully request that the Court schedule a status
 conference at which time Mr. Shearer should be required to appear and to show cause why his
 pro hac vice admission should not be revoked. Plaintiff will not be prejudiced by the revocation
 of Mr. Shearer’s pro hac vice admission because David A. Zeitlin, Esquire and the firm of
 Zeitlin & Zeitlin, P.C. have been counsel in this case from the outset.

                                                       Respectfully submitted,

                                                       /s/ Gary B. Eidelman

                                                       Gary B. Eidelman

 cc:    All Counsel of Record (via ECF)
        Matthew R. Byrne, Esq. (via electronic mail)
        Timothy W. Callahan, Esq. (via electronic mail)




 7
   Ohio Rule of Professional Conduct 1.2(e) contains substantially similar language to New York
 Rule 3.4 and states that “Unless otherwise required by law, a lawyer shall not present, participate
 in presenting, or threaten to present criminal charges or professional misconduct allegations
 solely to obtain an advantage in a civil matter.”
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 14 of 47 PageID #: 1925




                EXHIBIT A
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 15 of 47 PageID #: 1926



                       Kelly Julie 101518 Rough Draft.txt
                          UNCERTIFIED ROUGH DRAFT TRANSCRIPT

                                                                       1



             1                (The following is an uncertified

             2   rough draft transcript, not to be used for
             3   official purposes.)
             4                        JULIE KELLY

             5   of lawful age, Witness herein, having been first
             6   duly sworn as hereinafter certified, was examined

             7   and deposed as follows:

             8                    CROSS-EXAMINATION
             9   BY MS. COOPER:

            10          Q.    Good afternoon, Ms. Kelly.     My name

            11   is Gillian Cooper.    I'm an attorney at Saul Ewing

            12   Arnstein & Lehr.   We represent First Data
            13   corporation in this matter.    We also represent the

            14   individual defendants who are Frank Bisignano, Dan

            15   Charron, Anthony Marino, Karen Whalen, and Rhonda

            16   Johnson.   We are here today for your deposition,
            17   so I just want to go over a couple of procedural

            18   things and some ground rules.      So in the room with

            19   us today, we have Robin Ording, who is the
            20   corporate representative for First Data, so she's

            21   here in that capacity.    We also have with us
            22   Matthew Byrne from Jackson Lewis, he is local
            23   counsel here in Ohio.    On the phone, we have Lori

            24   grazer and Jill pool, who are in-house counsel at
            25   First Data. And Mr. Shearer is the plaintiff,
                            UNCERTIFIED ROUGH DRAFT TRANSCRIPT

                                                                       2


                                       Page 1
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 16 of 47 PageID #: 1927



                       Kelly Julie 101518 Rough Draft.txt

             1   Steve Barger's, attorney.      Is it correct that he
             2   does not represent you in connection with this

             3   deposition?
             4           A.    That's correct.

             5           Q.    Okay.
             6                 MR. SHEARER:     But I want to make
             7   clear for the record, this is Shawn Shearer of the

             8   law office of Shawn Shearer, counsel for the
             9   plaintiff, Steve Barger, that I am also counsel

            10   for Ms. Kelly in connection with her complaint and

            11   charge of discrimination that has been filed with
            12   the Ohio Civil Rights Commission currently being

            13   investigated, right to sue letter has not yet been

            14   issued, and so that representation needs to be

            15   recognized.
            16                 MS. COOPER:    Okay.   So it's noted for

            17   the record.

            18   BY MS. COOPER:

            19           Q.    So also here in the room is
            20   Ms. Yungblut, am I saying that correctly, okay,

            21   she is the court reporter, it is her job to take

            22   down everything that we say today.      So for her
            23   purposes and for her sanity, what we try to do is

            24   not talking talk over one another, because she
            25   can't write down what we're saying if we're both
                            UNCERTIFIED ROUGH DRAFT TRANSCRIPT

                                                                        3




             1   talking at the same time.      So I will do my very
             2   best to allow you to finish what you're saying and

                                       Page 2
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 17 of 47 PageID #: 1928




                EXHIBIT B
     Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 18 of 47 PageID #: 1929




From:                           Shawn Shearer <shawn@shearerlaw.pro>
Sent:                           Tuesday, October 16, 2018 1:52 PM
To:                             Eidelman, Gary B.; Cooper, Gillian A.; Matthew.Byrne@jacksonlewis.com
Cc:                             Callahan, Timothy W.
Subject:                        Phone Records/Sanctions 10/15/18


**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
responding or clicking links/attachments.


Mr. Eidelman, Ms. Cooper and Mr. Byrne:

I am writing to give you a head start regarding information I will be requiring from you pursuant to various
sanctions motions pending against First Data Counsel in Barger v. First Data. If you cannot or will not provide
it, I will find alternate legal means to obtain the information timely.

When Plaintiff’s counsel arrived, Defense counsel had an active phone line engaged in the deposition room with
unknown callers on the other end of the phone line. This phone line was engaged for the duration of the Ohio
deposition on October 15, 2018. (Second Kelly Deposition) Please collect and provide to Plaintiff Barger the
following before October 22, 2018:

The full legal names of every party who was on the phone call (Second Kelly Deposition Conference Call) any
time during the deposition that occurred in Barger v. First Data at 12 pm on October 15, 2018

The physical locations of all parties who were on the above referenced call (eg city and state) ay any point
during the above referenced call on October 15, 2018

The phone records from the court house establishing how the call was made (eg incoming/outgoing) and the
duration of the above referenced call on October 15, 2018

The phone records indicating how the conference call was established (eg which number called first, how other
parties dialed in) and each individual party’s respective duration of time spent on the above referenced call on
October 15, 2018

A copy of the recording of the above referenced phone call on October 15, 2018 that First Data generates and
maintains for its records and full distribution list of all parties who received the October 15, 2018 recording

As I told Mr. Eidelman in October prior to his filing for an extension of discovery, Ms. Graesser appears
determined to work her way back onto the list of named defendants in the Barger case. Furthermore, this letter
will serve as a formal legal hold notice for all parties involved - including Mr. Byrne - that all recordings and
documents surrounding the events of the October 15, 2018 deposition in the Barger case (Second Kelly
Deposition) must be maintained, as you are all on notice that litigation from Ms. Kelly will be forthcoming.
You are aware that given Eidelman, Cooper and Saul Ewing’s representations that they were at one time Ms.
Kelly’s lawyers in the Barger case, privilege will not be available among counsel as it may have been had Saul
Ewing not subsequently gone adverse to Ms. Kelly in Ohio.

Please work with me to make this as easy as possible, as I assure you, I will obtain the relevant information and
Plaintiff will not require any extensions of time to complete this inquiry.
                                                        1
     Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 19 of 47 PageID #: 1930

-Shawn Shearer

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Avenue #155-254
Dallas, TX 75204
(972) 803-4499
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED
RECIPIENT.




                                            2
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 20 of 47 PageID #: 1931




                EXHIBIT C
        Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 21 of 47 PageID #: 1932




From:                                       Kevin_Moser@ohsd.uscourts.gov
Sent:                                       Wednesday, October 24, 2018 4:08 PM
To:                                         Byrne, Matthew R. (Cincinnati)
Cc:                                         Cooper, Gillian A.; Shawn Shearer
Subject:                                    RE: Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203
                                            Conference Phone Records


**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
responding or clicking links/attachments.


Thanks, Mr. Byrne. I'll forward your input to Judge Bowman for consideration.

Kevin Moser
Courtroom Deputy to The Honorable Stephanie K. Bowman
USDC for the Southern District of Ohio
513/564-7665
kevin_moser@ohsd.uscourts.gov




From:       "Byrne, Matthew R. (Cincinnati)" <Matthew.Byrne@jacksonlewis.com>
To:      "Kevin_Moser@ohsd.uscourts.gov" <Kevin_Moser@ohsd.uscourts.gov>, "Shawn Shearer" <shawn@shearerlaw.pro>,
Cc:      "'Cooper, Gillian A.'" <Gillian.Cooper@saul.com>
Date:      10/24/2018 04:05 PM
Subject:      RE: Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203 Conference Phone Records




Mr. Moser,

I am sorry that the court has been burdened with this matter. I do not understand Mr. Shearer’s request or purpose. My recollection
is that after Mr. Shearer arrived in the deposition room, Gillian Cooper verbally informed him that two in‐house attorneys for First
Data, Jill Poole and Lori Graesser, would be attending the deposition by telephone, and Mr. Shearer said this was okay. Then, after
the deposition began, and while Mr. Shearer was in the room, Ms. Cooper identified everyone who was present in the room and
stated on the record that Ms. Poole and Ms. Graesser were attending the deposition by telephone. (Lines 23 through 25 of the
attached first page of the court reporter’s rough draft of the deposition transcript confirms this, though Ms. Poole and Ms.
Graesser’s names were misspelled.) Neither Mr. Shearer nor Ms. Kelly objected to Ms. Poole and Ms. Graesser’s participation by
telephone, either then or during the course of the deposition. I see no need for any further discussion or motion practice regarding
this completely irrelevant issue. I assume Mr. Shearer has no further questions.

I have copied Mr. Shearer on this email.

                                                                             1
        Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 22 of 47 PageID #: 1933
Respectfully,

Matt


Matthew R. Byrne
Attorney at Law
Jackson Lewis P.C.
PNC Center
26th Floor
201 E. Fifth Street
Cincinnati, OH 45202
Direct: (513) 322‐5030 | Main: (513) 898‐0050
Matthew.Byrne@jacksonlewis.com | www.jacksonlewis.com
Jackson Lewis P.C. is honored to be recognized as the “Innovative Law Firm of the Year” by the International Legal Technology Association (




From: Kevin_Moser@ohsd.uscourts.gov <Kevin_Moser@ohsd.uscourts.gov>
Sent: Wednesday, October 24, 2018 3:27 PM
To: Shawn Shearer <shawn@shearerlaw.pro>
Cc: 'Cooper, Gillian A.' <Gillian.Cooper@saul.com>; Byrne, Matthew R. (Cincinnati) <Matthew.Byrne@jacksonlewis.com>
Subject: RE: Barger v. First Data 1:18‐mc‐00010 ‐ 10/15/18 Deposition of Julie Kelly ‐ Room 203 Conference Phone Records

Mr. Shearer -

    I will forward this to Judge Bowman, however, despite your belief, the information you seek is something that would
not be easily obtained. The Court of Appeals for the Sixth Circuit's Information Technology Department operates and
manages the telephone system in the courthouse, and they would be the only ones who may have a record of incoming or
outgoing calls made from that room, should such records even exist. And it will be very difficult to order the Court of
Appeals to provide this information to a lower Court in a matter that does not concern them.

     As previously stated, your best option is to obtain the cooperation of Ms. Cooper in obtaining this
information. Hopefully, this can be accomplished. Absent that, then I would say your only recourse would be to file a
formal written motion with the Court, which will have to be accomplished by local counsel. If Judge Bowman wishes to
handle the matter differently, the parties will be so advised.
Kevin Moser
Courtroom Deputy to The Honorable Stephanie K. Bowman
USDC for the Southern District of Ohio
513/564-7665
kevin_moser@ohsd.uscourts.gov




From:      "Shawn Shearer" <shawn@shearerlaw.pro>
To:      <Kevin_Moser@ohsd.uscourts.gov>,
Cc:      <Clerks_Office@ohsd.uscourts.gov>, "'Byrne, Matthew R. \(Cincinnati\)'" <Matthew.Byrne@jacksonlewis.com>, "'Cooper, Gillian A.'"
<Gillian.Cooper@saul.com>

                                                                              2
       Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 23 of 47 PageID #: 1934
Date:    10/24/2018 03:11 PM
Subject:   RE: Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203 Conference Phone Records




Thank you for your e‐mail and response. For the record, I was acting as counsel for Plaintiff Barger during Ms. Kelly’s October 15
deposition. I am also Ms. Kelly’s attorney with respect to her claims currently being investigated by the Ohio Civil Rights Commission.
During Ms. Kelly’s Court ordered October 15 deposition, three breaks were taken. The Order of Magistrate Judge Bowman indicated
that Ms. Kelly was entitled to take three breaks (two for five minutes and one for 15 minutes). Ms. Kelly took one break in order to
take prescription medication. Ms. Cooper initiated the other two breaks, thus denying Ms. Kelly use of her Court ordered break time.
This denial of time in and of itself was not seen as problematic by Plaintiff’s counsel at the time, and Ms. Kelly did not indicate that
she wanted further breaks. However, Ms. Cooper, Ms. Robin Ording and Mr. Byrne left the room during each break and left the
speaker phone line engaged each time.

It was not until Ms. Cooper called the third break after 4 pm that I realized that the phone line had been engaged and open during
the entire deposition, including the prior two breaks. I thought it was odd that Ms. Cooper was using Ms. Kelly’s designated break
time, but Ms. Kelly was representing herself in the Barger deposition, and she gave no indication that she was upset by Ms. Cooper’s
actions, so I decided to allow things to proceed uninterrupted. The deposition reconvened on the record around 4:30 and finished at
5:00. Therefore, you are correct that the issue was not raised at the time.

The following day, I sent the attached e‐mail to Ms. Cooper, Mr. Eidelman and Mr. Byrne asking them on behalf of Plaintiff who was
on the call and for other relevant information, in the manner you suggested. I asked for the information to be provided to me by
October 22, 2018 and informed Counsel that if I did not receive the information, I would seek other legal means to obtain it, which is
why I contacted the Court yesterday, October 23, 2018. I still have not received any response from Ms. Cooper, Mr. Eidelman, or Mr.
Byrne.

I was hopeful that the information could be easily obtained from the Court given that the deposition was ordered to occur at the
Potter Stewart Courthouse and the phone used was in Room 203 at that location.

The phone records from Room 203 on October 15, 2018 are relevant evidence in both Barger v. First Data and in the upcoming Kelly
v. First Data and will eventually be subpoenaed.

Thank you for your response.

To avoid any potential concerns about ex parte communication, I have included Ms. Cooper and Mr. Byrne as cc’s on this e‐mail.

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Avenue #155‐254
Dallas, TX 75204
(972) 803‐4499
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION
OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE
DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.




From: Kevin_Moser@ohsd.uscourts.gov [mailto:Kevin_Moser@ohsd.uscourts.gov]
                                                                            3
        Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 24 of 47 PageID #: 1935
Sent: Wednesday, October 24, 2018 10:59 AM
To: Shawn Shearer <shawn@shearerlaw.pro>
Cc: Clerks_Office@ohsd.uscourts.gov
Subject: Re: Barger v. First Data 1:18‐mc‐00010 ‐ 10/15/18 Deposition of Julie Kelly ‐ Room 203 Conference Phone Records

Mr. Shearer -

    The Clerk's Office has forwarded your inquiry of October 23, 2018 to me regarding the above matter. After discussing
the issue with Magistrate Judge Bowman, this is to advise you that the Court is in no longer in a position to assist you with
your request. The proper procedure would have been to directly raise these concerns with the Court during the course of
the deposition of Ms. Kelly on October 15, 2018. Magistrate Judge Bowman was present in chambers all afternoon and
standing by to address any objections or other issues requiring the Court's assistance. As no issues were raised during
the course of the deposition, the Court was of the belief that the deposition was conducted without incident.

     It is recommended that you contact First Data's counsel, Gillian Cooper about any telephone numbers she may have
utilized (incoming or outgoing) from Room 203 during the course of the deposition.
Kevin Moser
Courtroom Deputy to The Honorable Stephanie K. Bowman
USDC for the Southern District of Ohio
513/564-7665
kevin_moser@ohsd.uscourts.gov




__________________
From:      "Shawn Shearer" <shawn@shearerlaw.pro>
To:      <Clerks_Office@ohsd.uscourts.gov>,
Date:      10/23/2018 02:11 PM
Subject:     Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203 Conference Phone Records




I am counsel for the Plaintiff Steve Barger in the above referenced case pending in EDNY with a miscellaneous case filed in S.D. Ohio
to compel a non‐party subpoena.

On October 15, 2018, a deposition of a non‐party witness, Julie Kelly, occurred as ordered by Judge Bowman in Room 203 of the
Potter Stewart Courthouse. When I arrived at Room 203 at approximately 12 p.m., counsel for the defendant, First Data
Corporation, had already used the conference phone on the table in Room 203 to conference‐in several people to listen to the
deposition. This conference phone line remained open and active the entire deposition, including breaks, allowing whoever was on
the other end of the call to listen to conversations within the room while the deposition was off‐the‐record and First Data’s counsel
had left room 203 to go into a break‐out room to have a private conversation.

Is there a way for me to find the information as to what numbers were called from, or received by, the conference phone in room
203 of the Potter Stewart Courthouse between 11:30 am and 5:00 pm on October 15, 2018, and the duration of those calls so I can
be aware of who was on the other end of the call and listening (possibly recording), even during breaks?

If this e‐mail is insufficient and a more formal request is required, or if I need to contact another department, please let me know.

                                                                             4
        Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 25 of 47 PageID #: 1936
Thank you for your assistance.

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Avenue #155‐254
Dallas, TX 75204
(972) 803‐4499
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION
OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE
DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.
[attachment "20181016 E‐mail to counsel re Room 203 Phone Records.pdf" deleted by Kevin Moser/OHSD/06/USCOURTS]



Confidentiality Note: This e-mail, and any attachment to it, contains privileged and confidential information intended only for the use of the individual(s) or entity
named on the e-mail. If the reader of this e-mail is not the intended recipient, or the employee or agent responsible for delivering it to the intended recipient, you
are hereby notified that reading it is strictly prohibited. If you have received this e-mail in error, please immediately return it to the sender and delete it from your
system. Thank you.[attachment "Kelly Julie 101518 Rough Draft.pdf" deleted by Kevin Moser/OHSD/06/USCOURTS]




                                                                                     5
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 26 of 47 PageID #: 1937




                EXHIBIT D
      Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 27 of 47 PageID #: 1938




From:                             Shawn Shearer <shawn@shearerlaw.pro>
Sent:                             Wednesday, October 24, 2018 5:51 PM
To:                               'Byrne, Matthew R. (Cincinnati)'; Kevin_Moser@ohsd.uscourts.gov
Cc:                               Cooper, Gillian A.
Subject:                          RE: Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203
                                  Conference Phone Records


**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
responding or clicking links/attachments.


Mr. Moser

Thank you for taking the time to let me know the proper way to obtain phone records from Ms. Kelly’s October 15
deposition from the Sixth Circuit IT Department. I appreciate your attention to this matter.

I also want to thank Mr. Byrne for confirming through this writing that, at no time ‐ either on the record during Ms.
Kelly’s October 15 deposition, nor any time since ‐ including Mr. Byrne’s email to this Court today, has Defense counsel
for First Data ever stated that Ms. Poole and Ms. Graesser were the ONLY parties conferenced into, or privy to Ms.
Kelly’s October 15 deposition via phone. That information is quite helpful.


Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Ave. #155‐254
Dallas, TX 75204
(972) 803‐4499
shawn@shearerlaw.pro




From: Byrne, Matthew R. (Cincinnati) [mailto:Matthew.Byrne@jacksonlewis.com]
Sent: Wednesday, October 24, 2018 3:06 PM
To: Kevin_Moser@ohsd.uscourts.gov; Shawn Shearer <shawn@shearerlaw.pro>
Cc: 'Cooper, Gillian A.' <Gillian.Cooper@saul.com>
Subject: RE: Barger v. First Data 1:18‐mc‐00010 ‐ 10/15/18 Deposition of Julie Kelly ‐ Room 203 Conference Phone
Records

Mr. Moser,

I am sorry that the court has been burdened with this matter. I do not understand Mr. Shearer’s request or purpose. My
recollection is that after Mr. Shearer arrived in the deposition room, Gillian Cooper verbally informed him that two in‐
house attorneys for First Data, Jill Poole and Lori Graesser, would be attending the deposition by telephone, and Mr.
Shearer said this was okay. Then, after the deposition began, and while Mr. Shearer was in the room, Ms. Cooper
identified everyone who was present in the room and stated on the record that Ms. Poole and Ms. Graesser were
attending the deposition by telephone. (Lines 23 through 25 of the attached first page of the court reporter’s rough
draft of the deposition transcript confirms this, though Ms. Poole and Ms. Graesser’s names were misspelled.) Neither

                                                            1
       Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 28 of 47 PageID #: 1939
Mr. Shearer nor Ms. Kelly objected to Ms. Poole and Ms. Graesser’s participation by telephone, either then or during the
course of the deposition. I see no need for any further discussion or motion practice regarding this completely irrelevant
issue. I assume Mr. Shearer has no further questions.

I have copied Mr. Shearer on this email.

Respectfully,

Matt




Matthew R. Byrne
Attorney at Law
Jackson Lewis P.C.
PNC Center
26th Floor
201 E. Fifth Street
Cincinnati, OH 45202
Direct: (513) 322‐5030 | Main: (513) 898‐0050
Matthew.Byrne@jacksonlewis.com | www.jacksonlewis.com
Jackson Lewis P.C. is honored to be recognized as the “Innovative Law Firm of the Year” by the International Legal
Technology Association (ILTA) and is a proud member of the CEO Action for Diversity and Inclusion initiative

From: Kevin_Moser@ohsd.uscourts.gov <Kevin_Moser@ohsd.uscourts.gov>
Sent: Wednesday, October 24, 2018 3:27 PM
To: Shawn Shearer <shawn@shearerlaw.pro>
Cc: 'Cooper, Gillian A.' <Gillian.Cooper@saul.com>; Byrne, Matthew R. (Cincinnati) <Matthew.Byrne@jacksonlewis.com>
Subject: RE: Barger v. First Data 1:18‐mc‐00010 ‐ 10/15/18 Deposition of Julie Kelly ‐ Room 203 Conference Phone
Records

Mr. Shearer -

     I will forward this to Judge Bowman, however, despite your belief, the information you seek is something that would
not be easily obtained. The Court of Appeals for the Sixth Circuit's Information Technology Department operates and
manages the telephone system in the courthouse, and they would be the only ones who may have a record of incoming or
outgoing calls made from that room, should such records even exist. And it will be very difficult to order the Court of
Appeals to provide this information to a lower Court in a matter that does not concern them.

     As previously stated, your best option is to obtain the cooperation of Ms. Cooper in obtaining this
information. Hopefully, this can be accomplished. Absent that, then I would say your only recourse would be to file a
formal written motion with the Court, which will have to be accomplished by local counsel. If Judge Bowman wishes to
handle the matter differently, the parties will be so advised.

Kevin Moser
Courtroom Deputy to The Honorable Stephanie K. Bowman
USDC for the Southern District of Ohio
513/564-7665
kevin_moser@ohsd.uscourts.gov




                                                            2
        Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 29 of 47 PageID #: 1940




From:      "Shawn Shearer" <shawn@shearerlaw.pro>
To:      <Kevin_Moser@ohsd.uscourts.gov>,
Cc:      <Clerks_Office@ohsd.uscourts.gov>, "'Byrne, Matthew R. \(Cincinnati\)'" <Matthew.Byrne@jacksonlewis.com>, "'Cooper, Gillian A.'"
<Gillian.Cooper@saul.com>
Date:      10/24/2018 03:11 PM
Subject:     RE: Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203 Conference Phone Records




Thank you for your e‐mail and response. For the record, I was acting as counsel for Plaintiff Barger during Ms. Kelly’s October 15
deposition. I am also Ms. Kelly’s attorney with respect to her claims currently being investigated by the Ohio Civil Rights Commission.
During Ms. Kelly’s Court ordered October 15 deposition, three breaks were taken. The Order of Magistrate Judge Bowman indicated
that Ms. Kelly was entitled to take three breaks (two for five minutes and one for 15 minutes). Ms. Kelly took one break in order to
take prescription medication. Ms. Cooper initiated the other two breaks, thus denying Ms. Kelly use of her Court ordered break time.
This denial of time in and of itself was not seen as problematic by Plaintiff’s counsel at the time, and Ms. Kelly did not indicate that
she wanted further breaks. However, Ms. Cooper, Ms. Robin Ording and Mr. Byrne left the room during each break and left the
speaker phone line engaged each time.

It was not until Ms. Cooper called the third break after 4 pm that I realized that the phone line had been engaged and open during
the entire deposition, including the prior two breaks. I thought it was odd that Ms. Cooper was using Ms. Kelly’s designated break
time, but Ms. Kelly was representing herself in the Barger deposition, and she gave no indication that she was upset by Ms. Cooper’s
actions, so I decided to allow things to proceed uninterrupted. The deposition reconvened on the record around 4:30 and finished at
5:00. Therefore, you are correct that the issue was not raised at the time.

The following day, I sent the attached e‐mail to Ms. Cooper, Mr. Eidelman and Mr. Byrne asking them on behalf of Plaintiff who was
on the call and for other relevant information, in the manner you suggested. I asked for the information to be provided to me by
October 22, 2018 and informed Counsel that if I did not receive the information, I would seek other legal means to obtain it, which is
why I contacted the Court yesterday, October 23, 2018. I still have not received any response from Ms. Cooper, Mr. Eidelman, or Mr.
Byrne.

I was hopeful that the information could be easily obtained from the Court given that the deposition was ordered to occur at the
Potter Stewart Courthouse and the phone used was in Room 203 at that location.

The phone records from Room 203 on October 15, 2018 are relevant evidence in both Barger v. First Data and in the upcoming Kelly
v. First Data and will eventually be subpoenaed.

Thank you for your response.

To avoid any potential concerns about ex parte communication, I have included Ms. Cooper and Mr. Byrne as cc’s on this e‐mail.

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Avenue #155‐254
Dallas, TX 75204
(972) 803‐4499
                                                                              3
        Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 30 of 47 PageID #: 1941
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION
OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE
DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.




From: Kevin_Moser@ohsd.uscourts.gov [mailto:Kevin_Moser@ohsd.uscourts.gov]
Sent: Wednesday, October 24, 2018 10:59 AM
To: Shawn Shearer <shawn@shearerlaw.pro>
Cc: Clerks_Office@ohsd.uscourts.gov
Subject: Re: Barger v. First Data 1:18‐mc‐00010 ‐ 10/15/18 Deposition of Julie Kelly ‐ Room 203 Conference Phone Records

Mr. Shearer -

     The Clerk's Office has forwarded your inquiry of October 23, 2018 to me regarding the above matter. After discussing
the issue with Magistrate Judge Bowman, this is to advise you that the Court is in no longer in a position to assist you with
your request. The proper procedure would have been to directly raise these concerns with the Court during the course of
the deposition of Ms. Kelly on October 15, 2018. Magistrate Judge Bowman was present in chambers all afternoon and
standing by to address any objections or other issues requiring the Court's assistance. As no issues were raised during
the course of the deposition, the Court was of the belief that the deposition was conducted without incident.

      It is recommended that you contact First Data's counsel, Gillian Cooper about any telephone numbers she may have
utilized (incoming or outgoing) from Room 203 during the course of the deposition.
Kevin Moser
Courtroom Deputy to The Honorable Stephanie K. Bowman
USDC for the Southern District of Ohio
513/564-7665
kevin_moser@ohsd.uscourts.gov




__________________
From:      "Shawn Shearer" <shawn@shearerlaw.pro>
To:      <Clerks_Office@ohsd.uscourts.gov>,
Date:      10/23/2018 02:11 PM
Subject:     Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203 Conference Phone Records




I am counsel for the Plaintiff Steve Barger in the above referenced case pending in EDNY with a miscellaneous case filed in S.D. Ohio
to compel a non‐party subpoena.

On October 15, 2018, a deposition of a non‐party witness, Julie Kelly, occurred as ordered by Judge Bowman in Room 203 of the
                                                                             4
        Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 31 of 47 PageID #: 1942
Potter Stewart Courthouse. When I arrived at Room 203 at approximately 12 p.m., counsel for the defendant, First Data
Corporation, had already used the conference phone on the table in Room 203 to conference‐in several people to listen to the
deposition. This conference phone line remained open and active the entire deposition, including breaks, allowing whoever was on
the other end of the call to listen to conversations within the room while the deposition was off‐the‐record and First Data’s counsel
had left room 203 to go into a break‐out room to have a private conversation.

Is there a way for me to find the information as to what numbers were called from, or received by, the conference phone in room
203 of the Potter Stewart Courthouse between 11:30 am and 5:00 pm on October 15, 2018, and the duration of those calls so I can
be aware of who was on the other end of the call and listening (possibly recording), even during breaks?

If this e‐mail is insufficient and a more formal request is required, or if I need to contact another department, please let me know.
Thank you for your assistance.

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Avenue #155‐254
Dallas, TX 75204
(972) 803‐4499
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION
OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE
DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.
[attachment "20181016 E‐mail to counsel re Room 203 Phone Records.pdf" deleted by Kevin Moser/OHSD/06/USCOURTS]


Confidentiality Note: This e-mail, and any attachment to it, contains privileged and confidential information intended only for the use of the individual(s) or entity
named on the e-mail. If the reader of this e-mail is not the intended recipient, or the employee or agent responsible for delivering it to the intended recipient, you
are hereby notified that reading it is strictly prohibited. If you have received this e-mail in error, please immediately return it to the sender and delete it from your
system. Thank you.




                                                                                     5
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 32 of 47 PageID #: 1943




                EXHIBIT E
     Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 33 of 47 PageID #: 1944




From:                            Shawn Shearer <shawn@shearerlaw.pro>
Sent:                            Thursday, October 25, 2018 2:28 AM
To:                              Eidelman, Gary B.; Cooper, Gillian A.; Matthew.Byrne@jacksonlewis.com
Cc:                              Callahan, Timothy W.
Subject:                         Conference Call Information Second Kelly Deposition - Barger v. First Data - Second
                                 Request
Attachments:                     attachment 1.pdf


**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
responding or clicking links/attachments.




Mr. Eidelman, Ms. Cooper and Mr. Byrne:

I am attaching the full email chain of yesterday’s written discussion regarding Plaintiff Barger’s request of
October 16, 2018, including the copy of my original email requests, in one last effort to ask you to please
comply with my wishes and provide me the information I seek. As is evident by Mr. Byrne’s statement to the
Court, Counsel is either unable, unwilling (or both) to state on any record that Ms. Graesser and Ms. Poole were
the only parties on the conference call that Defense counsel initiated prior to Plaintiff’s counsel’s arrival at Ms.
Kelly’s October 15 deposition (Second Kelly Deposition) nor provide relevant details as to how the call was
initiated, or the physical location of all parties on the phone call.

Further, Mr. Byrne’s e-mail of October 23 did not include a denial to the Court that Defense counsel initiated
breaks that were reserved exclusively for Ms. Kelly, ordered by Magistrate Bowman, then left the room with
Ms. Ording in tow, and allowed First Data Counsel (and likely others), to remain on speaker phone,
electronically eavesdropping (across state lines) on what could have been privileged conversations between Ms.
Kelly and myself (in my capacity as her counsel in Kelly v. First Data, since Ms. Kelly appeared pro se in
Barger v. First Data.) Mr. Byrne only answered one of the questions I asked on October 16, by confirming that
Ms. Graesser and Ms. Poole were announced, but were not the only parties on the call.

Please answer my other inquiries by October 29, 2018 to avoid further escalation of this matter. These are not
difficult questions. I am including Saul Ewing’s Counsel Mr. Timothy Callahan on this communication, as he is
aware that Saul Ewing will be witnesses and likely a party to Kelly v. First Data and I will notify Jackson
Lewis’ counsel as well.

This behavior is going to be at issue in both litigations. If there was no misconduct, simply answer my questions
and we can put this to rest. Otherwise, I will have to prepare the appropriate subpoenas to the Sixth Circuit per
the instructions of Magistrate Bowman’s clerk. To be clear, Mr. Eidelman - Plaintiff Barger will not seek any
extension of discovery time to complete this inquiry, as a motion addressing conspiracy among counsel to
commit a crime or fraud, if proven true, can be brought at any point during his case, or Ms. Kelly’s case.

If I am inaccurate in my assessment, please put this to rest by providing what is needed and we can all move on.
Mr. Eidelman - you know very well I never make idle threats. Plaintiff wants to know if a deposition in his case
was used for fraudulent or illegal purposes. We are going to find out. If you know that the deposition was not
used in that manner, provide the necessary information and let’s all get past this.

- Shawn Shearer
                                                          1
     Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 34 of 47 PageID #: 1945

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
Error! Hyperlink reference not valid.
Error! Hyperlink reference not valid.
(972) 803-4499
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED
RECIPIENT.


Begin attachment:

Mr. Moser

Thank you for taking the time to let me know the proper way to obtain phone records from Ms. Kelly’s October
15 deposition from the Sixth Circuit IT Department. I appreciate your attention to this matter.

I also want to thank Mr. Byrne for confirming through this writing that, at no time - either on the record during
Ms. Kelly’s October 15 deposition, nor any time since - including Mr. Byrne’s email to this Court today, has
Defense counsel for First Data ever stated that Ms. Poole and Ms. Graesser were the ONLY parties conferenced
into, or privy to Ms. Kelly’s October 15 deposition via phone. That information is quite helpful.


Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
Error! Hyperlink reference not valid.
Error! Hyperlink reference not valid.
(972) 803-4499
shawn@shearerlaw.pro



From: Byrne, Matthew R. (Cincinnati) [mailto:Matthew.Byrne@jacksonlewis.com]
Sent: Wednesday, October 24, 2018 3:06 PM
To: Kevin_Moser@ohsd.uscourts.gov; Shawn Shearer <shawn@shearerlaw.pro>
Cc: 'Cooper, Gillian A.' <Gillian.Cooper@saul.com>
Subject: RE: Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203 Conference
Phone Records

Mr. Moser,

I am sorry that the court has been burdened with this matter. I do not understand Mr. Shearer’s request or
purpose. My recollection is that after Mr. Shearer arrived in the deposition room, Gillian Cooper verbally
informed him that two in-house attorneys for First Data, Jill Poole and Lori Graesser, would be attending the
deposition by telephone, and Mr. Shearer said this was okay. Then, after the deposition began, and while Mr.
Shearer was in the room, Ms. Cooper identified everyone who was present in the room and stated on the record
                                                        2
       Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 35 of 47 PageID #: 1946
that Ms. Poole and Ms. Graesser were attending the deposition by telephone. (Lines 23 through 25 of the
attached first page of the court reporter’s rough draft of the deposition transcript confirms this, though Ms.
Poole and Ms. Graesser’s names were misspelled.) Neither Mr. Shearer nor Ms. Kelly objected to Ms. Poole
and Ms. Graesser’s participation by telephone, either then or during the course of the deposition. I see no need
for any further discussion or motion practice regarding this completely irrelevant issue. I assume Mr. Shearer
has no further questions.

I have copied Mr. Shearer on this email.

Respectfully,

Matt


Matthew R. Byrne
Attorney at Law
Jackson Lewis P.C.
PNC Center
26th Floor
Error! Hyperlink reference not valid.
Error! Hyperlink reference not valid.
Direct: (513) 322-5030 | Main: (513) 898-0050
Matthew.Byrne@jacksonlewis.com | www.jacksonlewis.com
Jackson Lewis P.C. is honored to be recognized as the “Innovative Law Firm of the Year” by the
International Legal Technology Association (ILTA) and is a proud member of the CEO Action for
Diversity and Inclusion initiative

From: Kevin_Moser@ohsd.uscourts.gov <Kevin_Moser@ohsd.uscourts.gov>
Sent: Wednesday, October 24, 2018 3:27 PM
To: Shawn Shearer <shawn@shearerlaw.pro>
Cc: 'Cooper, Gillian A.' <Gillian.Cooper@saul.com>; Byrne, Matthew R. (Cincinnati)
<Matthew.Byrne@jacksonlewis.com>
Subject: RE: Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203 Conference
Phone Records

Mr. Shearer -

     I will forward this to Judge Bowman, however, despite your belief, the information you seek is something
that would not be easily obtained. The Court of Appeals for the Sixth Circuit's Information Technology
Department operates and manages the telephone system in the courthouse, and they would be the only ones who
may have a record of incoming or outgoing calls made from that room, should such records even exist. And it
will be very difficult to order the Court of Appeals to provide this information to a lower Court in a matter that
does not concern them.

      As previously stated, your best option is to obtain the cooperation of Ms. Cooper in obtaining this
information. Hopefully, this can be accomplished. Absent that, then I would say your only recourse would be
to file a formal written motion with the Court, which will have to be accomplished by local counsel. If Judge
Bowman wishes to handle the matter differently, the parties will be so advised.

                                                        3
     Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 36 of 47 PageID #: 1947
Kevin Moser
Courtroom Deputy to The Honorable Stephanie K. Bowman
USDC for the Southern District of Ohio
513/564-7665
kevin_moser@ohsd.uscourts.gov


From:      "Shawn Shearer" <shawn@shearerlaw.pro>
To:      <Kevin_Moser@ohsd.uscourts.gov>,
Cc:      <Clerks_Office@ohsd.uscourts.gov>, "'Byrne, Matthew R. \(Cincinnati\)'"
<Matthew.Byrne@jacksonlewis.com>, "'Cooper, Gillian A.'" <Gillian.Cooper@saul.com>
Date:     10/24/2018 03:11 PM
Subject:     RE: Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203
Conference Phone Records



Thank you for your e-mail and response. For the record, I was acting as counsel for Plaintiff Barger during Ms.
Kelly’s October 15 deposition. I am also Ms. Kelly’s attorney with respect to her claims currently being
investigated by the Ohio Civil Rights Commission. During Ms. Kelly’s Court ordered October 15 deposition,
three breaks were taken. The Order of Magistrate Judge Bowman indicated that Ms. Kelly was entitled to take
three breaks (two for five minutes and one for 15 minutes). Ms. Kelly took one break in order to take
prescription medication. Ms. Cooper initiated the other two breaks, thus denying Ms. Kelly use of her Court
ordered break time. This denial of time in and of itself was not seen as problematic by Plaintiff’s counsel at the
time, and Ms. Kelly did not indicate that she wanted further breaks. However, Ms. Cooper, Ms. Robin Ording
and Mr. Byrne left the room during each break and left the speaker phone line engaged each time.

It was not until Ms. Cooper called the third break after Error! Hyperlink reference not valid. that I realized
that the phone line had been engaged and open during the entire deposition, including the prior two breaks. I
thought it was odd that Ms. Cooper was using Ms. Kelly’s designated break time, but Ms. Kelly was
representing herself in the Barger deposition, and she gave no indication that she was upset by Ms. Cooper’s
actions, so I decided to allow things to proceed uninterrupted. The deposition reconvened on the record Error!
Hyperlink reference not valid. and finished Error! Hyperlink reference not valid.. Therefore, you are
correct that the issue was not raised at the time.

The following day, I sent the attached e-mail to Ms. Cooper, Mr. Eidelman and Mr. Byrne asking them on
behalf of Plaintiff who was on the call and for other relevant information, in the manner you suggested. I asked
for the information to be provided to me by October 22, 2018 and informed Counsel that if I did not receive the
information, I would seek other legal means to obtain it, which is why I contacted the Court yesterday, October
23, 2018. I still have not received any response from Ms. Cooper, Mr. Eidelman, or Mr. Byrne.

I was hopeful that the information could be easily obtained from the Court given that the deposition was ordered
to occur at the Potter Stewart Courthouse and the phone used was in Room 203 at that location.

The phone records from Room 203 on October 15, 2018 are relevant evidence in both Barger v. First Data and
in the upcoming Kelly v. First Data and will eventually be subpoenaed.

Thank you for your response.

To avoid any potential concerns about ex parte communication, I have included Ms. Cooper and Mr. Byrne as
cc’s on this e-mail.
                                                         4
     Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 37 of 47 PageID #: 1948

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
Error! Hyperlink reference not valid.
Error! Hyperlink reference not valid.
(972) 803-4499
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED
RECIPIENT.


From: Kevin_Moser@ohsd.uscourts.gov [mailto:Kevin_Moser@ohsd.uscourts.gov]
Sent: Wednesday, October 24, 2018 10:59 AM
To: Shawn Shearer <shawn@shearerlaw.pro>
Cc: Clerks_Office@ohsd.uscourts.gov
Subject: Re: Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203 Conference
Phone Records

Mr. Shearer -

     The Clerk's Office has forwarded your inquiry of October 23, 2018 to me regarding the above matter. After
discussing the issue with Magistrate Judge Bowman, this is to advise you that the Court is in no longer in a
position to assist you with your request. The proper procedure would have been to directly raise these concerns
with the Court during the course of the deposition of Ms. Kelly on October 15, 2018. Magistrate Judge
Bowman was present in chambers all afternoon and standing by to address any objections or other issues
requiring the Court's assistance. As no issues were raised during the course of the deposition, the Court was of
the belief that the deposition was conducted without incident.

   It is recommended that you contact First Data's counsel, Gillian Cooper about any telephone numbers she
may have utilized (incoming or outgoing) from Room 203 during the course of the deposition.

Kevin Moser
Courtroom Deputy to The Honorable Stephanie K. Bowman
USDC for the Southern District of Ohio
513/564-7665
kevin_moser@ohsd.uscourts.gov


__________________

From:      "Shawn Shearer" <shawn@shearerlaw.pro>
To:      <Clerks_Office@ohsd.uscourts.gov>,
Date:     10/23/2018 02:11 PM
Subject:     Barger v. First Data 1:18-mc-00010 - 10/15/18 Deposition of Julie Kelly - Room 203 Conference
Phone Records


                                                       5
      Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 38 of 47 PageID #: 1949



I am counsel for the Plaintiff Steve Barger in the above referenced case pending in EDNY with a miscellaneous
case filed in S.D. Ohio to compel a non-party subpoena.

On October 15, 2018, a deposition of a non-party witness, Julie Kelly, occurred as ordered by Judge Bowman in
Room 203 of the Potter Stewart Courthouse. When I arrived at Room 203 at approximately Error! Hyperlink
reference not valid., counsel for the defendant, First Data Corporation, had already used the conference phone
on the table in Room 203 to conference-in several people to listen to the deposition. This conference phone line
remained open and active the entire deposition, including breaks, allowing whoever was on the other end of the
call to listen to conversations within the room while the deposition was off-the-record and First Data’s counsel
had left room 203 to go into a break-out room to have a private conversation.

Is there a way for me to find the information as to what numbers were called from, or received by, the
conference phone in room 203 of the Potter Stewart Courthouse between 11:30 am and 5:00 pm on October 15,
2018, and the duration of those calls so I can be aware of who was on the other end of the call and listening
(possibly recording), even during breaks?

If this e-mail is insufficient and a more formal request is required, or if I need to contact another department,
please let me know. Thank you for your assistance.

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
Error! Hyperlink reference not valid.
Error! Hyperlink reference not valid.
(972) 803-4499
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED
RECIPIENT.

[attachment "20181016 E-mail to counsel re Room 203 Phone Records.pdf" deleted by Kevin
Moser/OHSD/06/USCOURTS]


Confidentiality Note: This e-mail, and any attachment to it, contains privileged and confidential information
intended only for the use of the individual(s) or entity named on the e-mail. If the reader of this e-mail is not the
intended recipient, or the employee or agent responsible for delivering it to the intended recipient, you are
hereby notified that reading it is strictly prohibited. If you have received this e-mail in error, please immediately
return it to the sender and delete it from your system. Thank you.




                                                          6
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 39 of 47 PageID #: 1950




                EXHIBIT F
      Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 40 of 47 PageID #: 1951




From:                             Shawn Shearer <shawn@shearerlaw.pro>
Sent:                             Thursday, October 25, 2018 12:01 PM
To:                               Cooper, Gillian A.
Cc:                               Eidelman, Gary B.; 'David Zeitlin'
Subject:                          Documents Provided to Gardemal/ Missing Production/ Ohio


Two questions:

    1) Why was the production on September 27, 2018 Bates stamped Gardemal 00076‐00083? Where are Gardemal
       00001 – 00075, and any documents after 00083?

    2) I sent you the e‐mail regarding the Appendix B documents 5, 51, & 52 at 8:05 ET last night. You have responded
       with the e‐mail below referencing Gardemal 00076‐00083. By e‐mail later at 10:35 ET, I asked where documents
       FDC00051566‐FDC00052403 have been produced. Documents in this range are referenced by Mr. Gardemal in
       his expert report, but they have never been produced and they are not listed in Gardemal’s Appendix B. In
       addition, these documents, from Gardemal’s description, were very relevant to the deposition of Ms. Benhardt
       that occurred on August 22, 2018 (a week before the cut‐off of discovery). Mr. Gardemal’s Confidentiality
       Agreement was dated August 24, 2018. There was no reason for those documents to have been produced to me
       prior to Ms. Benhardt’s deposition when they were available to Mr. Gardemal.

        As one example, in Footnote 35 of Gardemal’s report, he refers to e‐mails from November 2016 within this
        missing Bates range – those e‐mails have never produced to me and were not listed in Gardemal’s Appendix B.

On a daily basis I am discovering discovery abuses. If these e‐mails were available to your expert, they should have been
available to me when I took Ms. Benhardt’s deposition.

You still have not produced all the documents upon which Mr. Gardemal relies in his report and we are just three
business days away from his scheduled deposition

You had the time this morning to answer the first e‐mail, but have not had the time to answer the other? That adds even
more suspicion. FDC00051566‐FDC00052403 were never produced.

When I add this onto the illegal surveillance conducted using federal phones in Potter Stewart Courthouse and the lies
being told in Alabama, a conversation with Judge Block about discovery abuse is imminent.

Provide me all the information I have requested about the production of the missing Bates range, the missing Gardemal
Bates numbers, and the responses to my questions regarding those listening/recording Ms. Kelly’s deposition by the end
of the day today.


Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Avenue #155‐254
Dallas, TX 75204
(972) 803‐4499
www.shearerlaw.pro



                                                            1
        Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 41 of 47 PageID #: 1952
THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION
OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE
DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.




From: Cooper, Gillian A. [mailto:Gillian.Cooper@saul.com]
Sent: Thursday, October 25, 2018 8:42 AM
To: 'Shawn Shearer' <shawn@shearerlaw.pro>
Cc: Eidelman, Gary B. <Gary.Eidelman@saul.com>; 'David Zeitlin' <david@zeitlinlawfirm.com>
Subject: RE: Documents Provided to Gardemal


Shawn:

The documents referenced below were produced to you on September 27, 2018.

                                  Gillian A. Cooper
                                  SAUL EWING ARNSTEIN & LEHR LLP
                                  650 College Road East, Suite 4000 | Princeton, NJ 08540
                                  Tel: 609.452.5021 | Fax: 609.452.6103
                                  gillian.cooper@saul.com | www.saul.com


From: Shawn Shearer [mailto:shawn@shearerlaw.pro]
Sent: Wednesday, October 24, 2018 8:05 PM
To: Eidelman, Gary B.; Cooper, Gillian A.
Subject: Documents Provided to Gardemal

**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
responding or clicking links/attachments.


Gary & Gillian –

Please provide me the documents referenced in Mr. Gardemal’s expert report in Appendix B as documents 5, 51, & 52.

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Avenue #155‐254
Dallas, TX 75204
(972) 803‐4499
www.shearerlaw.pro

THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION
OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE
DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.


"Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
+~~~~~~~~~~~~~~~~~~~~~~~+

                                                                              2
        Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 42 of 47 PageID #: 1953
This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the intended recipient (even if the e-mail address
is yours), you may not use, copy, or retransmit it. If you have received this by mistake please notify us by return e-mail, then delete.
+~~~~~~~~~~~~~~~~~~~~~~~~+




                                                                                   3
Case 1:17-cv-04869-FB-LB Document 80 Filed 10/29/18 Page 43 of 47 PageID #: 1954




               EXHIBIT G
Case
Case 1:17-cv-04869-FB-LB
     1:17-cv-04869-FB-LB Document
                         Document 64-2
                                  80 Filed
                                       Filed10/29/18
                                             09/13/18 Page
                                                       Page442 of
                                                               of 47
                                                                  54 PageID
                                                                     PageID #:
                                                                            #: 1955
                                                                               1186


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK




          STEVEN B. BARGER,               *                      Case No. 17-CV-04869 (FB)
                                          *
                         Plaintiff,       *                      Brooklyn, New York
                                          *                      September 4, 2018
               v.                         *
                                          *
          FIRST DATA CORPORATION, et al., *
                                          *
                         Defendants.      *
                                          *
          * * * * * * * * * * * * * * * * *

                   TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
                           BEFORE THE HONORABLE LOIS BLOOM
                           UNITED STATES MAGISTRATE JUDGE

          APPEARANCES:

          For the Plaintiff:                          SHAWN SHEARER, ESQ.
                                                      Law Office of Shawn Shearer
                                                      3839 McKinney Avenue, #155-254
                                                      Dallas, TX 75204

                                                      DAVID A. ZEITLIN, ESQ.
                                                      Zeitlin & Zeitlin, P.C.
                                                      50 Court Street, Suite 506
                                                      Brooklyn, NY 11201

          For the Defendants:                         GARY B. EIDELMAN, ESQ.
                                                      Saul Ewing Arnstein & Lehr, LLP
                                                      One PPG Place, Suite 3010
                                                      Pittsburgh, PA 15222




          Proceedings recorded by electronic sound recording, transcript
          produced by transcription service.


                          Fiore Reporting and Transcription Service, Inc.
                                 4 Research Drive, Suite 402
                           Shelton, Connecticut 06484 (203)929-9992
Case
Case 1:17-cv-04869-FB-LB
     1:17-cv-04869-FB-LB Document
                         Document 64-2
                                  80 Filed
                                       Filed10/29/18
                                             09/13/18 Page
                                                       Page454 of
                                                               of 47
                                                                  54 PageID
                                                                     PageID #:
                                                                            #: 1956
                                                                               1188

                                                                                      3

 1                    I have to say quite honestly I think you might be

 2        losing some of your perspective about the case -- because

 3        you're representing your father-in-law -- filing four motions

 4        to compel in a week and a half.

 5                    Again, nothing is going to prevent you from filing a

 6        motion in this court.       But I think that when Judge Block

 7        denied your motion in July, he cautioned you to consider the

 8        merits of any future motion.        And when you moved to compel

 9        back in June, I held a conference the next day and denied your

10        motion.

11                    I think you're in earnest, trying to do your best

12        work for your father-in-law's case, but I really do think you

13        might be losing some perspective on this.

14                    Let me just say I do understand that they hired

15        somebody the same day that they fired your father-in-law,

16        January 13th.     I get that.

17                    I also get that if their defense to your father-in-

18        law's discrimination case is a reduction in force, which is

19        what they've said, I understand how having somebody hired at a

20        high salary, presumably high salary, would raise at least

21        hackles, if not more than hackles, on your back, and you want

22        to get at that information.        I got you on that.

23                    But then when I read what the press release was --

24        which was supplied by Mr. Edelman -- and that you have had the

25        depositions of the people who were involved in the hiring of


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case
Case 1:17-cv-04869-FB-LB
     1:17-cv-04869-FB-LB Document
                         Document 64-2
                                  80 Filed
                                       Filed10/29/18
                                             09/13/18 Page
                                                       Page468 of
                                                               of 47
                                                                  54 PageID
                                                                     PageID #:
                                                                            #: 1957
                                                                               1192

                                                                                         7

 1        in, and that the two were linked much earlier than that.                 And

 2        when he was forced on leave --

 3                    THE COURT:     But how would Mr. Jackson know anything

 4        about when they started the wheels in motion?

 5                    MR. SHEARER:     Well, he would know when they talked

 6        to him first.

 7                    THE COURT:     It is irrelevant to your case.         Your

 8        case is a reduction in force case where you're going to have

 9        to prove that this was not a reduction in force.             Right?      They

10        have to prove it was.       I'm sorry.

11                    MR. SHEARER:     But I have -- they have to prove --

12                    THE COURT:     You have to prove it's discrimination.

13                    MR. SHEARER:     -- my client was included in a

14        reduction in force.

15                    THE COURT:     And you have to prove that the reduction

16        in force is a pretext for discrimination.           That's what the

17        case is about.

18                    MR. SHEARER:     And part of that is that the plan was

19        to terminate him at the time that he -- they forced him to

20        take leave.

21                    THE COURT:     But, wait.    Let's go back to when they

22        forced him to take leave.        Because that leads us to the

23        Voycheske dispute here.       So the Voycheske dispute -- and if I

24        recall correctly, Ms. Voycheske was the one who you tried to

25        get the daycare records from her child's daycare.             Is that


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case
 Case1:17-cv-04869-FB-LB
      1:17-cv-04869-FB-LB Document
                           Document64-2
                                    80 Filed
                                        Filed10/29/18
                                              09/13/18 Page
                                                        Page47
                                                             23ofof47
                                                                    54PageID
                                                                       PageID#:#:1958
                                                                                  1207

                                                                                         22

  1       emails to me, when he says that he will not produce E.J.

  2       Jackson, he will not produce Adam Rosman without a court

  3       order, in order for me to come to you for an order -- and I've

  4       chosen not to other than Mr. Jackson here -- I have to issue

  5       the subpoena and I have to have something to ask you to

  6       compel.     So I did that to create the record for the case we

  7       needed in a motion to compel in those cases.

  8                    THE COURT:     But let me just suggest to you, sir, I

  9       have not been inattentive.

10                     In fact, when you made your last motion to compel, I

11        had you on within a day of getting that motion.               I have in

12        every way tried to indicate to you that I understand that

13        you're litigating a case for somebody that you believe was

14        discriminated against and that you need to get information

15        from the defendants because everybody knows that in

16        discrimination cases the information is somewhat asymmetrical.

17                     I have not told you if you can't agree to something

18        with Mr. Eidelman that you should never write to the Court.

19        Here you made four motions to compel in a very short period of

20        time.     Why it couldn't be one motion to compel I have no idea

21        on four different topics.

22                     But be that as it may, I really take -- I take you

23        at your word and still it does not appear to be reasonable.

24        It appears to be irrational.

25                     MR. SHEARER:     I was thinking that the fact discovery


                Fiore Reporting and Transcription Service, Inc.     203-929-9992
